Exhibit 10.26
SPECIFIC TERMS IN THIS AGREEMENT HAVE BEEN REDACTED BECAUSE
CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE
REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE
APPROPRIATE PLACE WITH THREE ASTERISKS (***).
AMENDMENT NO. 1 TO
AMENDED AND RESTATED SUPPLY AGREEMENT
     This Amendment No. 1 (this “Amendment”) is entered into effective this 1st
day of January, 2010, to that certain Amended and Restated Sand Purchase
Agreement (the “Agreement”) entered into effective as of November 25, 2008, by
and between SUPERIOR WELL SERVICES, INC., a Delaware corporation, as “Buyer”,
and PREFERRED ROCKS USS, INC., a Delaware corporation, as “Seller”.
     In consideration of the experience of the parties to date of dealing under
the Agreement, and in consideration of changed economic conditions since the
making of the Agreement, and in further consideration of the mutual interests of
Buyer and Seller to effect a more rewarding business relationship going forward,
and for other good and valuable consideration, and intending to be legally bound
hereby, it is hereby AGREED by Buyer and Seller that said Agreement is hereby
AMENDED as follows:
          1. The definition of “Annual Target Amount” in Section 1(a) is amended
to delete the phrase “300,000 Tons of Sand” and replace it with “360,000 Tons of
Sand.”
          2. The definition of “Plants” in Section 1(d) is amended to read in
its entirety as follows: “those certain mines and processing facilities
throughout the United States owned or leased by Seller or one of its
affiliates.”
          3. The definition of “Sand” in Section 1(f) is amended to read in its
entirety as follows: “all those types of fracturing or “frac” silica sands
produced and/or sold by Seller as listed in Section 2(a) and as further
described in the Specifications.” A new “Exhibit B” to the Agreement with
current Specifications is attached hereto and replaces the current Exhibit B to
the Agreement in its entirety.
          4. Section 2 Purchase and Sale; Payments by Buyer is deleted in its
entirety and replaced with the following:
          (a) Purchase and Sale of Sand. Seller shall make available for
purchase by Buyer and Buyer shall purchase from Seller, subject to those general
Terms and Conditions set forth in Exhibit “C” attached hereto, the following
Sand products (each a “Product”) from Seller in bulk packaging, F. O. B.
Seller’s plants:
Product A: OTTAWA WHITE™ 20/40 from Seller’s Ottawa, IL Plant
Product B: OTTAWA WHITE™ 30/50 from Seller’s Ottawa, IL Plant
Product C: OTTAWA WHITE™ 30/70 from Seller’s Ottawa, IL Plant
Product D OTTAWA WHITE™ 40/70 from Seller’s Ottawa, IL Plant
Product E: USM100 FRAC from Seller’s Mill Creek, OK Plant
Product F: SHALE FRAC™ USM65 from Seller’s Pacific, MO Plant

 



--------------------------------------------------------------------------------



 



SPECIFIC TERMS IN THIS AGREEMENT HAVE BEEN REDACTED BECAUSE
CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE
REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE
APPROPRIATE PLACE WITH THREE ASTERISKS (***).
Product G: SHALE FRAC™ COL20/40 from Seller’s Columbia, SC Plant
Product H: SHALE FRAC™ COL16/30 from Seller’s Columbia, SC Plant
Product I: SHALE FRAC™ COL12/20 from Seller’s Columbia, SC Plant
Product J: SHALE FRAC™ L55 from Seller’s Dubberly, LA Plant
Product K: SHALE FRAC™ NS20 from Seller’s Jackson, TN Plant
Product L: as-yet unnamed 40/70 frac sand from Seller’s Pacific, MO Plant
Product M: USM100 FRAC from Seller’s Ottawa, IL Plant
          (b) Pricing. The following shall be the base purchase price per Ton of
Sand (the “Purchase Price”) effective as of January 1. 2010:
For Products A, B, C and D: (***) if shipped to East of Mississippi River
For Products A, B, C and D: (***)if shipped to West of Mississippi River
For Product E: (***)
For Product F: (***)
For Product G: (***)
For Product H: (***)
For Product I: (***)
For Products J and K: (***)
For Product L: (***)
For Product M: (***)
The above Purchase Prices shall remain in effect through March 31, 2010.
Effective April 1, 2010, the above Purchase Price shall act as base pricing,
subject to the application of the following two price adjustment mechanisms
(with a third price adjustment mechanism, the Inflation Adjustment, being
applicable as of January 1, 2011):
          1. Dryer Fuel Cost Surcharge—Intended to offset the cost of natural
gas used in the processing of Sand, this surcharge will adjust price on a
quarterly basis, commencing with shipments of Sand under this Agreement on
April 1, 2010 and thereafter, when the average of the prior quarter’s NYMEX
monthly natural gas closings exceed (***) per MMBTU. The Purchase Price of Sand
(all Products, A through M) will increase $.25 per Ton for every $1.00 per MMBTU
increase above (***) per MMBTU in the average of the three monthly close amounts
for the prior quarter’s NYMEX natural gas closings. The calculation will be
prorated, e.g., if the NYMEX three monthly closings for a prior quarter averages
(***) per MIVIBTU, the dryer fuel cost surcharge will be (***) per Ton for the
following quarter. For the avoidance of doubt, this surcharge may increase or
decrease from quarter to quarter but such surcharge shall never be less than
zero.

2



--------------------------------------------------------------------------------



 



SPECIFIC TERMS IN THIS AGREEMENT HAVE BEEN REDACTED BECAUSE
CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE
REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE
APPROPRIATE PLACE WITH THREE ASTERISKS (***).
          2. Market Conditions Surcharge—Intended to reflect movements in the
natural gas market and markets generally, this surcharge will adjust price on a
quarterly basis, commencing with shipments of Sand under this Agreement on
April 1, 2010 and thereafter, when the average of the prior quarter’s NYMEX
monthly natural gas closings exceed (***) per MMBTU. The Purchase Price of Sand
(all Products, A through L) will increase $.75 per Ton for every $1.00 per MMBTU
increase above (***) per MMBTU in the average of the three monthly close amounts
for the prior quarter’s NYMEX natural gas closings. The calculation will be
prorated, e.g., if the NYMEX three month closings for a prior quarter averages
(***) per MMBTU, the surcharge will be (***) per Ton for the following quarter.
For the avoidance of doubt, this surcharge may increase or decrease from quarter
to quarter but such surcharge shall never be less than zero.
          3. Inflation Adjustment—Intended to reflect movements in the Producer
Price Index, the price of Sand (all Products, A through M), commencing with
shipments of Sand under this Agreement on January 1, 2011 and thereafter, shall
be the Purchase Price as effective on the date of this Amendment as set forth in
Section 2(b) above (for the avoidance of doubt, the use of the term “Purchase
Price” with respect to any adjustments to such Purchase Price as described in
this Section 2(b)(3) shall be without including the effects of any of the
surcharges to Purchase Price described in subsection 1 and 2 above), increased
by the percentage increase of the November 2010 value of the Producer Price
Index for non-metallic mineral mining & quarrying (“PPI”), as published by the
United States Department of Commerce, Bureau of Labor Statistics, over that of
the November 2009 value (not an average over the preceding twelve month
period—see an example of such a calculation shown following the PPI chart
below). The price of product (all Products, A through L) effective each January
1 thereafter shall be the prior year’s adjusted Purchase Price (for the
avoidance of doubt, without including the effects of any of the surcharges
described in subsection 1 and 2 above) increased by the percentage increase in
the PPI for non-metallic mineral mining & quarrying, as published by the United
States Department of Commerce, Bureau of Labor Statistics, comparing such PPI of
the November thirteen months prior to such January 1st date of adjustment to the
November next preceding such January 1st date of adjustment.
For the avoidance of doubt, there will be no price increase in any year in which
there is no increase in such year-to-year November PPI index, and in the next
subsequent year, the base November PPI to be used shall be the November PPI in
the last year in which there was an increase in such November PPI as compared to
the prior year. (Example: November 2008 PPI is 229.3. November 2009 PPI is
240.0. November 2010 PPI is 238.5. November 2011 PPI is 253.2. There would be no
increase for PPI in 2011. In 2012, the increase would be based upon the
comparison of November 2011 (253.2) and November 2009 (240.0).)
Notwithstanding the foregoing, the variance in the Purchase Price pursuant to
the PPI based adjustment shall not exceed 6% per year. In the event that the
calculation of the PPI based adjustment done pursuant to this section 2(b)(3)
exceeds 6% in any year, then the adjustment to the Purchase Price for the such
year shall be limited to 6%, and the Supplier shall carry over the excess of the
adjustment to be used in subsequent years as applicable.

3



--------------------------------------------------------------------------------



 



SPECIFIC TERMS IN THIS AGREEMENT HAVE BEEN REDACTED BECAUSE
CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE
REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE
APPROPRIATE PLACE WITH THREE ASTERISKS (***).
By way of example only: (1) The adjustment to the Purchase Price for 2011 is
(a) the Purchase Price on December 31, 2010, plus (b) the percentage increase
(if any) in the November 2010 PPI compared to the November 2009 PPI; (2) the
adjustment to the Purchase Price for 2012 is (a) the Purchase Price on
December 31, 2011, plus (b) the percentage increase (if any) in the
November 2011 PPI compared to the November 2010 PM; (3) with regard to the 6%
limitation on the PPI adjustment to the Purchase Price and the carryover, if the
November 2010 PPI is 13% greater than the November 2009 PPI, then the Purchase
Price for 2011 increases 6%, and the Supplier shall carry over 7% for use in
subsequent years if the PPI increase as described in this Section is less than
6% in any such year (until the carryover amount is fully used); (4) if the
November 2011 PPI is 2% greater than the November 2010 PPI, then the Purchase
Price for 2012 increases 6% (2% plus 4% of carryover), and the future carryover
is now reduced to 3%.

4



--------------------------------------------------------------------------------



 



SPECIFIC TERMS IN THIS AGREEMENT HAVE BEEN REDACTED BECAUSE
CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE
REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE
APPROPRIATE PLACE WITH THREE ASTERISKS (***).
(PRODUCER PRICE INDEX) [l39665l3966500.gif]

                                                                               
                          Year   Jan   Feb   Mar   Apr   May   Jun   Jul   Aug  
Sep   Oct   Nov   Dec   Annual
1999
    133.0       133.5       133.6       133.8       133.8       134.2      
134.2       134.2       134.3       134.4       134.4       134.4       134.0  
2000
    135.0       135.3       135.7       136.7       137.2       137.2      
137.6       137.8       138.0       138.0       138.0       138.1       137.0  
2001
    139.1       139.9       140.4       140.8       140.8       141.3      
141.5       141.4       141.5       141.8       141.6       141.5       141.0  
2002
    142.5       143.4       143.5       143.4       143.6       143.7      
143.7       143.5       143.5       143.7       143.8       144.2       143.5  
2003
    144.9       145.4       145.9       146.3       146.4       146.6      
146.7       146.8       146.8       147.1       147.2       147.0       146.4  
2004
    148.7       149.0       149.3       150.3       150.7       151.1      
151.7       151.9       152.3       152.5       153.0       153.9       151.2  
2005
    157.2       158.0       158.9       159.9       160.8       161.5      
162.7       162.6       163.2       163.3       164.4       163.7       161.3  
2006
    170.5       170.5       173.5       176.8       176.0       174.8      
177.7       177.8       177.5       179.4       178.2       178.9       176.0  
2007
    184.8       186.3       188.1       189.4       190.0       189.6      
193.0       193.4       193.4       193.4       195.0       197.3       191.1  
2008
    202.6       205.6       206.3       210.1       211.6       214.4      
218.7       225.4       226.7       227.7       229.3       232.7       217.6  
2009
    232.6       236.4 (P)     235.6 (P)     235.4 (P)     234.1 (P)            
                                                   

P: Preliminary. All indexes are subject to revision four months after original
publication
Example of Inflation Adjustment calculation:
PPI for November, 2007: 195.0; PPI for November, 2008: 229.3
Difference between the two PPIs: 229.3 less 195M = 34.3
Percentage increase represented by difference in PPI: 34.3 / 195.0 = 17.589%
Thus effective January 1, 2009, pricing for all Products would increase by 17.6%
Note: The 17.6% increase would be capped at 6% as described above and the
remainder would carry over
          (c) Minimum Tonnage:
(i) FOR THE REMAINDER OF CALENDAR YEAR 2009:
     There are no minimum Tonnage requirements for the remainder of 2009.

5



--------------------------------------------------------------------------------



 



SPECIFIC TERMS IN THIS AGREEMENT HAVE BEEN REDACTED BECAUSE
CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE
REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE
APPROPRIATE PLACE WITH THREE ASTERISKS (***).
(ii) FOR CALENDAR YEARS 2010 and 2011:
     Buyer shall purchase, at the minimum, the Annual Target Amount of Sand
(360,000 Tons) from Seller during each of calendar years 2010 and 2011. Such
annual minimum Tonnage purchase obligation, based upon Buyer’s reasonable
projections as to need and upon Seller’s reasonable projections as to production
capability, shall be allocated among Seller’s Products as follows:
Product A: (***), comprised of (***) shipped east of the Mississippi River, and
(***)shipped to west of the Mississippi River
Product B: (***)
Product C: (***)
Product D: (***)
Product E: (***)
Product F: (***)
Product G: (***)
Product H: (***)
Product I: (***)
Product L: (***)
Product M: (***)
     Notwithstanding the foregoing, Buyer shall not be strictly held to the
above-stated allocation of Products comprising the annual minimum Tonnage
purchase obligation, and Buyer may satisfy its annual minimum Tonnage purchase
obligation by purchasing more of one Product and less of another Product, so
long as consideration is given to Seller’s production capabilities. Buyer may
also purchase more of a specific Product than the minimum Tonnage required, and
in excess of the annual minimum Tonnage obligation and at those prices as
provided under this Agreement, so long as Seller is able to have such Product
available.
     Notwithstanding anything in this Agreement to the contrary, in the event
that Buyer places an order for a Product and Seller is not able to fill or to
fully fill such order, any shortfall in Seller delivery of Tonnage from such
order shall, at the discretion of Buyer, be deducted from any minimum Tonnage
requirements under this Agreement.
(iii) FOR CALENDAR YEARS SUBSEQUENT TO 2011
     The minimum Tonnage requirements applicable to calendar year 2011, as
described in Section 2(c)(ii) above, shall continue in full force and effect for
calendar years subsequent to 2011 so long as the parties operate under this
Agreement as amended, subject to adjustment as a result of good faith
negotiation between the parties based upon changed market conditions and/or
production capabilities.
     (d) Buyer Deferral of Tonnage:

6



--------------------------------------------------------------------------------



 



SPECIFIC TERMS IN THIS AGREEMENT HAVE BEEN REDACTED BECAUSE
CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE
REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE
APPROPRIATE PLACE WITH THREE ASTERISKS (***).
          (i) Requests for Deferral of Amounts. For any calendar year (up to two
calendar years), Buyer shall have the option to defer Buyer’s minimum Tonnage
purchase obligation in an amount not to exceed, for each option exercise, the
Maximum Amount (as hereinafter defined). Buyer shall exercise such option to
defer by giving notice to Seller at least sixty (60) days prior to the earliest
date on which the making by Seller of Sand available for delivery may be
affected by the exercise of such option. The notice given with respect to each
option exercise shall state (A) the amount of Sand with respect to which Buyer
is deferring, (B) the type of Sand subject to such deferral and the Plant from
which such Sand was expected to be sourced, and (C) any other information
relevant to such option exercise.
          (ii) Maximum Amount. As used herein, “Maximum Amount” means an amount
of Sand equal to thirty-five percent (35%) of the Annual Target Amount, pro rata
on a grade-by-grade basis.
          (iii) Catch-Up. Notwithstanding anything herein to the contrary, Buyer
shall be obligated to purchase all amounts deferred pursuant to this
Section 2(d). Buyer may request to purchase Sand previously deferred in
accordance with this Section 2(c) at any time during the Term by delivering a
purchase order to Seller pursuant to Section 3(a)(ii), and otherwise in
accordance with this Agreement, and subject in all cases to availability of the
applicable Sand. If Buyer has not purchased all amounts of Sand deferred
pursuant to this Section 2(d) at the end of the Term, Buyer shall have the right
to extend the Term for up to one (1) additional year solely for the purpose of
purchasing any such Sand, at the Purchase Price in effect, at the time of such
purchase; provided that Buyer must provide Seller written notice of any such
election to extend (which shall specify the length of such extension, not to
exceed one (1) year) no later than one hundred eighty (180) days before the end
of the Term.
          (iv) Application of Additional Amounts. If and to the extent that
Buyer purchases Sand from Seller in addition to the amounts Buyer is required to
purchase pursuant to this Agreement (“Additional Amounts”), in all cases subject
to availability, and Buyer subsequently exercises an option to defer pursuant to
this Section 2(c), Buyer may elect to satisfy its obligation to purchase and pay
for any such amounts of Sand deferred pursuant to this Section 2(d) by applying
such Additional Amounts, to the extent comparable in grade and volume to the
Sand so deferred, in lieu of purchasing or paying for such deferred amounts
pursuant to Section 2(d)(iii).
     (e) Further General Provisions Regarding Purchase and Sale:
          (i) Seller shall at all times be contractually obligated to supply
Buyer with the Annual Target Amount of Sand and minimum Tonnage of Product
required to be purchased by Buyer on an annual basis under this Agreement, as
amended. Product shall be ordered and delivered on a monthly basis, with the
ability of either party to reasonably deviate, pursuant to that schedule
attached hereto as “Exhibit A”. Buyer covenants and agrees to pay Seller for
Seller’s Sand in accordance with the provisions of Sections 2 and 4 of this
Agreement. Seller shall have the right to source Sand from any from any of its
Plants, or from any other source, so

7



--------------------------------------------------------------------------------



 



SPECIFIC TERMS IN THIS AGREEMENT HAVE BEEN REDACTED BECAUSE
CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE
REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE
APPROPRIATE PLACE WITH THREE ASTERISKS (***).
long as the Sand provided to Buyer is comparable in quality, is within
specification, and is comparable to the transportation cost to Buyer from the
Seller’s Plant designated in the schedule appearing above in Section 2(a) from
which such Sand was to be supplied.”
     5. Each of Section 3(c) and Section 6 is amended to delete the reference to
“Section 2(b)(fii)(1)” and replace them with “Section 2(b).”
     6. Section 4(a) is amended to read in its entirety as follows: “The
Purchase Price per Ton for the Sand is set forth in Section 2(b) of this
Agreement.”
     7. Section 4(a)(i), Cash Payment, is amended by adding the following new
sentence at the end of such subsection: “Notwithstanding the Note on its face
providing for interest at the rate of ten percent (10%) per annum, Seller shall
pay interest at the rate of six percent (6%) per annum upon the unpaid principal
of the Note, effective as of the date of this Amendment.”
     8. Section 4(b), Fuel Surcharge, is hereby deleted in its entirety.
     9. The last sentence of Section 5(b), Renewal Option, and all of
Section 5(c), Limited Purpose Extension, are hereby deleted in their entirety.
     10. Section 9, Notices, is hereby amended by deleting Preferred Unlimited,
Inc. in Conshohocken, PA as a notice recipient for any notices whatsoever under
the Agreement.
     11. Exhibit “A” of the Agreement is hereby deleted and replaced with
Exhibit “A” attached hereto and Exhibit “E” of the Agreement is hereby deleted.

8



--------------------------------------------------------------------------------



 



SPECIFIC TERMS IN THIS AGREEMENT HAVE BEEN REDACTED BECAUSE
CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE
REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE
APPROPRIATE PLACE WITH THREE ASTERISKS (***).
     OTHERWISE, ALL TERMS AND PROVISIONS OF SAID AGREEMENT SHALL REMAIN IN FULL
FORCE AND EFFECT.

          PREFERRED ROCKS USS, INC.
    By:   /s/ John A. Ulizio       John A. Ulizio, President & C.E.O.     

Date signed: January 14, 2010

          SUPERIOR WELL SERVICES, INC.
    By:   /s/ David E. Wallace       David E. Wallace, President & C.E.O.       
   

Date signed: January 14, 2010

 